IN THE SUPREME COURT OF THE STATE OF NEVADA


                GABRIEL L. MARTINEZ; AND                               No. 84265
                UNIVERSAL PROTECTION SERVICES,
                LLC,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                             FILED
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE                                   MAR 1 4 2022
                JOSEPH HARDY, JR., DISTRICT                               ELIZABETH A. BROWN
                                                                        CLERK OF SUPREME MUM'
                JUDGE,                                                 BY     5 NI
                Respondents,                                                 DEPUIY CLERK

                  and
                DOUGLAS J. KENNEDY,
                Real Party in Interest.



                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                             This original petition for a writ of mandamus challenges a
                district court order allowing the audio-recording of an NRCP 35
                neuropsychological examination and an order declining to extend discovery
                deadlines.
                             Having considered the petition and supporting documents, we
                conclude that our extraordinary and discretionary intervention is not
                warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                677, 679, 818 P.2d 849, 851, 853 (1991). In particular, this matter presents
                unique factual circumstances and thus does not fit within any exception to
                our general policy against considering writ petitions challenging discovery
                decisions, see Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court,

SUPREME Courn
     OF
   NEVADA



                                                                                   AA- 071g I
                 128 Nev. 224, 228, 276 P.3d 246, 249 (2012), and we are not persuaded that
                 an appeal from the final judgment is an inadequate legal remedy, see Pan,
                 120 Nev. at 224, 88 P.3d at 841. Accordingly, we
                             ORDER the petition DENIED.'




                                                    Silver
                                                                     o




                                                                                    J.
                                                     Cadish



                                                     Pickering
                                                                 oe. cur
                                                                 P                   J.




                 cc:   Hon. Joseph Hardy, Jr., District Judge
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Cogburn Law Offices
                       Eighth District Court Clerk




                       'In light of this order, petitioners emergency motion for stay is denied
                  as moot.
SUPREME COUFiT
         Of
      NEVADA                                            2
1 0) I947A